Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-2004

In Re: Donald Short
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2337




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"In Re: Donald Short " (2004). 2004 Decisions. Paper 700.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/700


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 03-2337


                        IN RE: DONALD SHORT, SR., DEBTOR,
                                                Appellant
                                       v.

                                   MARY M . SHORT,
                                                         Appellee
                                       ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            (D.C. Civ. No. 03-cv-00282)
                   District Judge: Honorable Arthur J. Schwab


                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 11, 2004
                Before: NYGAARD, McKEE, and WEIS, Circuit Judges.

                                  (Filed: May 17, 2004)
                                      ____________

                                         OPINION


WEIS, Circuit Judge.

              The appellant is the debtor in possession in a Chapter 13 proceeding. He

seeks to set aside the sale of realty owned by him and his wife as tenants by the entireties.

The appellant’s unhappiness with the sale seemingly is caused by the bankruptcy judge’s

                                              1
refusal to issue rulings on the validity of the option used to sell the property or the

applicability of a post-nuptial agreement. Apparently, these issues have some relationship

to the appellant’s divorce proceedings in Florida.

              No stay was secured before an appeal was taken to the District Court, which

dismissed the case as moot pursuant to 11 U.S.C. § 363(m). Our explanation of the

mootness status of unstayed sales orders is set out in L.R.S.C. Co. v. Rickel Home

Centers, Inc. (In re Rickel Home Centers, Inc.), 209 F.3d 291 (3d Cir. 2000) and Krebs

Chrysler-Plymouth, Inc. v. Valley Motors, Inc., 141 F.3d 490 (3d Cir. 1998). In Krebs,

we said, “there are two prerequisites for section 363(m) ‘statutory’ mootness: (1) the

underlying sale or lease was not stayed pending the appeal, and (2) the court, if reversing

or modifying the authorization to sell or lease, would be affecting the validity of such a

sale or lease.” Id. at 499.

              The case before us satisfies both requirements and accordingly, the appeal

will be dismissed.




                                               2